ACCEPTED
                                                                                           03-14-00201-CR
                                                                                                   3623753
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                           JAMES H. KREIMEYER                                        12/31/2014 8:55:28 AM
                                                                                          JEFFREY D. KYLE
                                 ATTORNEY AT LAW                                                     CLERK
P.O. BOX 727                BOARD CERTIFIED-CRIMINAL LAW              (254) 939-9393
BELTON, TEXAS 76513      TEXAS BOARD OF LEGAL SPECIALIZATION      FAX (254) 939-2870


                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                              December 31, 2014                     AUSTIN, TEXAS
                                                               12/31/2014 8:55:28 AM
                                                                   JEFFREY D. KYLE
                                                                        Clerk

Hon. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:     Christopher Sterling Sims vs. The State of Texas
        Cause No. 03-14-00201-CR

Dear Mr. Kyle:

     This is to inform the Court of Appeals that I, as attorney on
appeal, have complied with Rule 48.4 of the Texas Rules of Appellate
procedure by sending a copy of the Court’s Opinion in the above
referenced case.    This was done within five (5) days after the
opinion was rendered.

     Enclosed please find a copy of the return receipt.               Please cause
this letter and copy to be filed in this matter.



Yours truly,


/s/ James H. Kreimeyer
James H. Kreimeyer

JHK:ar

Attachments: returnreceipt.pdf
               ACCEPTED
          03-14-00201-CR
                  3623753
THIRD COURT OF APPEALS
           AUSTIN, TEXAS
    12/31/2014 8:55:28 AM
         JEFFREY D. KYLE
                    CLERK